Opinion issued November 26, 2003
 


 
 
 
 
 
 
     
 
 
In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-03-00810-CV
 

 
 
IN RE METABOLIFE INTERNATIONAL, INC., Appellant
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
            Relator, Metabolife International, Inc., has filed a petition for writ of mandamus
complaining of Judge Christopher’s
 July 24, 2003 order, which requires relator to produce
documents that relator claims are privileged.
            We deny the petition for writ of mandamus.  We overrule all pending motions as moot.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Alcala.